Abatement Order filed July 28, 2016.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-00781-CV
                                  ____________

                     IN THE MATTER OF I.F.M., Appellant



                  On Appeal from the County Court at Law No. 2
                             Fort Bend County, Texas
                      Trial Court Cause No. 14-CJV-019259


                             ABATEMENT ORDER

      The reporter’s record in this case was due November 17, 2015. See Tex. R.
App. P. 35.1. The record was not filed. On April 12, 2016, this court ordered the
court reporter to file the record within 30 days. When the court reporter failed to file
the record as ordered, on June 2, 2016 this court ordered the court reporter to file
the record within 30 days, and instructed the court reporter that if the record was not
filed, the court would order the trial court to conduct a hearing to determine the
reason for failure to file the record. The record has not been filed with the court.
The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s record
has not been filed timely as ordered, we issue the following order.

      We direct the judge of the County Court at Law No. 2 to conduct a hearing
at which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish a
date certain when the reporter’s record will be filed, and (c) to make findings as to
whether the court reporter should be held in contempt of court for failing to file the
reporter’s record timely as ordered. We order the court to prepare a record, in the
form of a reporter’s record, of the hearing. The judge shall make findings of fact
and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the record
prior to the date set for the hearing, the appeal will be reinstated and the trial court
need not hold a hearing.



                                    PER CURIAM